            •   ~   '!\',

                                           f•;.
                                                          '
                                                                                                                                                                                                            l7
                      AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                  Page 1 of I



                                                             UNITED STATES DISTRICT COURT
                                                                      SOUTHERN DISTRICT OF CALIFORNIA

                                           United States of America                                                                 JUDGMENT IN A CRIMINAL CASE
                                                      v.                                                                            (For Offenses Com111itted On or After November I, 1987)


                                                  Adolfo Garcia-Garcia                                                              Case Number: 3:19-mj-21725

                                                                                                                                    Leila W Morgan
                                                                                                                                    Defendant's Attorney


                       REGISTRATION NO. 84824298
I                      THE DEFENDANT:
I
I
                        lZl pleaded guilty to count(s) I of Complaint
                            D was found guilty to count(s)
                                                                  ~~~~~~~~~~~~~~~~~~~~~~~~~~~




I                               after a plea of not guilty.
I                               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                        Title & Section                      Nature of Offense                                                                                         Count Number(s)
                        8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                                               I

                            D The defendant has been found not guilty on count(s)                                      ~~~~~~~~~~~~~~~~~~~



                            D Count(s)                                                                                               dismissed on the motion of the United States.

                                                                        IMPRISONMENT
                                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                            imprisoned for a term of:

                                                         N. TIME SERVED                                                     D                                              days

                            lZl Assessment: $10 WAIVED lZl Fine: WAIVED
                            lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all,documents in
                            the defendant's possession at the time of arrest upon their deportation 3r rem~Ya~    . ()D.\C\C\ - Ei 0.rC\                                                               °'
                            f8l. Co\U".l re.comm.•~ds,.defendant be deported/removed with relative, _ OSQ,  11 oni O    __ .charged in. case.
                                    \'-'\ (nJ :i-1·1J. I                                           {YG1nc1sc.o .Jctviex 11noco- l-ic.u·c1C\
                                   i '\ M j ,J-1 -1 ;t;._.       .
                                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                            imposed by this judgment.are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                            United States Attorney of any material change in the defendant's economic circumstances,
    I
                                                                                                                                  Wednesda~ril      24, 2019
    :[
                                                                                                                                  Date of Imposition of Sentence
    I                                                7
     I                      Received   ---;>d0           /
                                                                              FILED
                                       DUSM
                                                                                                                                        ORABL'E ROBERT N. BLOCK
    l                                                                                                                                 !TED STATES MAGISTRATE WDGE
                                                                               APR 2 4 2019
     I                                                             CLER~(, u.:~. oi::;rfllCT COURT

    :1                      Clerk's Office Cop                 SOUT!-C:.~-~;,J u1~; ..JElGT OF C.:'l.!JFORNIA
                                                                                                                                                                         3: l 9-mj-21725
                                                               BY
     ii!1                                                            -·--~-   .."-- ·-- --· .. ------- ··--' "' .... , ')C'PUTY
                                                                                                                        -"··~·



     :1
